Cite as: 570 U. S. ____ (2013)                1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
 CHARLES L. RYAN, DIRECTOR, ARIZONA DEPART-

    MENT OF CORRECTIONS, PETITIONER v.

           EDWARD HAROLD SCHAD 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

                No. 12–1084. Decided June 24, 2013


   PER CURIAM.
   Respondent Edward Schad was convicted of first-degree
murder and sentenced to death. After an extensive series of
state- and federal-court proceedings concluded with this
Court’s denial of respondent’s petitions for certiorari and
for rehearing, the Ninth Circuit declined to issue its
mandate as normally required by Federal Rule of Appel­
late Procedure 41(d)(2)(D). The Ninth Circuit instead,
sua sponte, construed respondent’s motion to stay the
mandate pending the Ninth Circuit’s decision in a sepa­
rate en banc case as a motion to reconsider a motion that
it had denied six months earlier. Based on its review of
that previously rejected motion, the court issued a stay a
few days before respondent’s scheduled execution. Even
assuming, as we did in Bell v. Thompson, 545 U. S. 794
(2005), that Rule 41(d)(2)(D) admits of any exceptions, the
Ninth Circuit did not demonstrate that exceptional cir­
cumstances justified withholding its mandate. As a result,
we conclude that the Ninth Circuit’s failure to issue its
mandate constituted an abuse of discretion.
                             I
   In 1985, an Arizona jury found respondent guilty of
first-degree murder for the 1978 strangling of 74-year-old
Lorimer Grove.1 The court sentenced respondent to death.
——————
 1A   state habeas court vacated an earlier guilty verdict and death
2                         RYAN v. SCHAD

                             Per Curiam

After respondent’s conviction and sentence were affirmed
on direct review, see State v. Schad, 163 Ariz. 411, 788
P. 2d 1162 (1989), and Schad v. Arizona, 501 U. S. 624
(1991), respondent again sought state habeas relief, alleg­
ing that his trial counsel rendered ineffective assistance at
sentencing by failing to discover and present sufficient
mitigating evidence. The state courts denied relief.
  In August 1998, respondent sought federal habeas relief.
He again raised a claim of ineffective assistance at sen­
tencing for failure to present sufficient mitigating evi­
dence. The District Court denied respondent’s request
for an evidentiary hearing to present new mitigating evi­
dence, concluding that respondent was not diligent in
developing the evidence during his state habeas proceed­
ings. Schad v. Schriro, 454 F. Supp. 2d 897 (Ariz. 2006).
The District Court alternatively held that the proffered
new evidence did not demonstrate that trial counsel’s
performance was deficient. Id., at 940–947. The Ninth
Circuit affirmed in part, reversed in part, and remanded
to the District Court for a hearing to determine whether
respondent’s state habeas counsel was diligent in develop­
ing the state evidentiary record. Schad v. Ryan, 606 F. 3d
1022 (2010). Arizona petitioned for certiorari. This Court
granted the petition, vacated the Ninth Circuit’s opinion,
and remanded for further proceedings in light of Cullen v.
Pinholster, 563 U. S. ___ (2011). See Ryan v. Schad, 563
U. S. ___ (2011). On remand, the Ninth Circuit affirmed
the District Court’s denial of habeas relief. Schad v. Ryan,
671 F. 3d 708, 726 (2011). The Ninth Circuit subsequently
denied a motion for rehearing and rehearing en banc on
February 28, 2012.
  On July 10, 2012, respondent filed in the Ninth Circuit
the first motion directly at issue in this case. This motion
—————— 

sentence due to an error in jury instructions. See State v. Schad, 142

Ariz. 619, 691 P. 2d 710 (1984). 

                   Cite as: 570 U. S. ____ (2013)               3

                            Per Curiam

asked the court to vacate its judgment and remand to the
District Court for additional proceedings in light of this
Court’s decision in Martinez v. Ryan, 566 U. S. 1 (2012).2
The Ninth Circuit denied respondent’s motion on July 27,
2012. Respondent then filed a petition for certiorari. This
Court denied the petition on October 9, 2012, 568 U. S.
___, and denied a petition for rehearing on January 7,
2013. 568 U. S. ___.
   Respondent returned to the Ninth Circuit that day and
filed a motion requesting a stay of the mandate in light
of a pending Ninth Circuit en banc case addressing the
interaction between Pinholster and Martinez. The Ninth
Circuit denied the motion on February 1, 2013, “de-
clin[ing] to issue an indefinite stay of the mandate that
would unduly interfere with Arizona’s execution process.”
Order in No. 07–99005, Doc. 102, p. 1. But instead of
issuing the mandate, the court decided sua sponte to con­
strue respondent’s motion “as a motion to reconsider our
prior denial of his Motion to Vacate Judgment and Re­
mand in light of Martinez,” which the court had denied on
July 27, 2012. Id., at 2. The court ordered briefing and, in
a divided opinion, remanded the case to the District Court
to determine whether respondent could establish that he
received ineffective assistance of postconviction counsel un­
der Martinez, whether he could demonstrate prejudice
as a result, and whether his underlying claim of ineffective
assistance of trial counsel had merit. No. 07–99005 (Feb.
26, 2013), App. to Pet. for Cert. A–13 to A–15, 2013 WL
791610, *6. Judge Graber dissented based on her conclu­
sion that respondent could not show prejudice. Id., at A–
16 to A–17, 2013 WL 791610, *7. Arizona set an execution
date of March 6, 2013, which prompted respondent to file
——————
 2 Martinez,566 U. S. 1, was decided on March 20, 2012. We are un­
aware of any explanation for respondent’s delay in bringing his
Martinez-based argument to the Ninth Circuit’s attention.
4                     RYAN v. SCHAD

                         Per Curiam

a motion for stay of execution on February 26, 2013. The
Ninth Circuit panel granted the motion on March 1, 2013,
with Judge Graber again noting her dissent.
   On March 4, 2013, Arizona filed a petition for rehearing
and rehearing en banc with the Ninth Circuit. The court
denied the petition the same day, with eight judges dis­
senting in two separate opinions. 709 F. 3d 855 (2013).
   On March 4, Arizona filed an application to vacate the
stay of execution in this Court, along with a petition for
certiorari. This Court denied the application, with JUS-
TICES SCALIA and ALITO noting that they would grant
it. 568 U. S. ___ (2013). We now consider the petition.
                             II
   Federal Rule of Appellate Procedure 41(d)(2)(D) sets
forth the default rule that “[t]he court of appeals must
issue the mandate immediately when a copy of a Supreme
Court order denying the petition for writ of certiorari
is filed.” (Emphasis added.) The reason for this Rule is
straightforward: “[T]he stay of mandate is entered solely
to allow this Court time to consider a petition for certio­
rari.” Bell, 545 U. S., at 806. Hence, once this Court has
denied a petition, there is generally no need for further
action from the lower courts. See ibid. (“[A] decision by
this Court denying discretionary review usually signals
the end of litigation”). In Bell, Tennessee argued that
Rule 41(d)(2)(D) “admits of no exceptions, so the mandate
should have issued on the date” the Court of Appeals
received notice of the Supreme Court’s denial of certiorari.
Id., at 803. There was no need to resolve this issue in Bell
because we concluded that the Sixth Circuit had abused
its discretion even if Rule 41(d)(2)(D) authorized a stay of
the mandate after denial of certiorari. Id., at 803–804. As
in Bell, we need not resolve this issue to determine that
the Ninth Circuit abused its discretion here.
   Bell recognized that when state-court judgments are
                 Cite as: 570 U. S. ____ (2013)            5

                          Per Curiam

reviewed in federal habeas proceedings, “finality and comity
concerns,” based in principles of federalism, demand
that federal courts “accord the appropriate level of respect
to” state judgments by allowing them to be enforced
when federal proceedings conclude. Id., at 812–813.
As we noted, States have an “ ‘ “interest in the finality of
convictions that have survived direct review within the
state court system.” ’ ” Id., at 813 (quoting Calderon v.
Thompson, 523 U. S. 538, 555 (1998), in turn quoting
Brecht v. Abrahamson, 507 U. S. 619, 635 (1993)). Else­
where, we explained that “ ‘the profound interests in
repose’ attaching to the mandate of a court of appeals”
dictate that “the power [to withdraw the mandate] can be
exercised only in extraordinary circumstances.” Calderon,
supra, at 550 (quoting 16 C. Wright, A. Miller, & E.
Cooper, Federal Practice and Procedure §3938, p. 712 (2d
ed. 1996)). Deviation from normal mandate procedures is
a power “of last resort, to be held in reserve against grave,
unforeseen contingencies.” Calderon, supra, at 550. Even
assuming a court of appeals has authority to do so, it
abuses its discretion when it refuses to issue the mandate
once the Supreme Court has acted on the petition, unless
extraordinary circumstances justify that action.
   Applying this standard in Bell, we found no extraordi­
nary circumstances that could constitute a miscarriage of
justice. There, a capital defendant unsuccessfully alleged
in state postconviction proceedings that his trial counsel
had been ineffective by failing to introduce sufficient
mitigating evidence in the penalty phase of trial. 545
U. S., at 797. On federal habeas review, he made the
same argument. Id., at 798. After the Sixth Circuit af­
firmed, the defendant filed a petition for rehearing that
“placed substantial emphasis” on his argument that the
Sixth Circuit had overlooked new psychiatrist evidence.
Id., at 800. While the Sixth Circuit denied the petition, it
stayed the issuance of its mandate while the defendant
6                         RYAN v. SCHAD

                             Per Curiam

sought certiorari and, later, rehearing from the denial of
the writ. Ibid.
   When this Court denied the petition for rehearing, the
Sixth Circuit did not issue its mandate. Instead, the Sixth
Circuit waited five months (and until two days before the
scheduled execution) to issue an amended opinion that va-
cated the District Court’s denial of habeas and remanded
for an evidentiary hearing on the ineffective-assistance-
of-counsel claim. Id., at 800–801. This Court reversed
that decision, holding that the Sixth Circuit had abused
its discretion due to its delay in issuing the mandate
without notifying the parties, its reliance on a previously
rejected argument, and its disregard of comity and federal­
ism principles.
   In this case, the Ninth Circuit similarly abused its
discretion when it did not issue the mandate. As in Bell,
the Ninth Circuit here declined to issue the mandate
based on an argument it had considered and rejected
months earlier. And, by the time of the Ninth Circuit’s
February 1, 2013, decision not to issue its mandate, it had
been over 10 months since we decided Martinez and nearly
7 months since respondent unsuccessfully asked the Ninth
Circuit to reconsider its decision in light of Martinez.3
   Further, there is no doubt that the arguments presented
in the rejected July 10, 2012, motion were identical to
those accepted by the Ninth Circuit the following Febru­
ary. Respondent styled his July 10 motion a “Motion to
Vacate Judgment and Remand to the District Court for
Additional Proceedings in Light of Martinez v. Ryan.” No.
07–99005 (CA9), Doc. 88, p. 1. As its title suggests, the
only claim presented in that motion was that respondent’s

——————
    3 Respondentdid not even present the motion that the Ninth Circuit
ultimately reinstated until more than 4 months after the Ninth Circuit
denied respondent’s request for panel rehearing and rehearing en banc
and more than 3½ months after Martinez was decided.
                  Cite as: 570 U. S. ____ (2013)              7

                           Per Curiam

postconviction counsel should have developed more evi­
dence to support his ineffective-assistance-of-trial-counsel
claim. Here, as in Bell, respondent’s July 10 motion
“pressed the same arguments that eventually were adopted
by the Court of Appeals.” 545 U. S., at 806. These ar-
guments were pressed so strongly in the July 10 motion
that “[i]t is difficult to see how . . . counsel could have been
clearer.” Id., at 808. The Ninth Circuit had a full “oppor­
tunity to consider these arguments” but declined to do so,
id., at 806, which “support[s] our determination that the
decision to withhold the mandate was in error.” Id., at
806–807. We presume that the Ninth Circuit carefully
considers each motion a capital defendant presents on
habeas review. See id., at 808 (rejecting the notion that
“judges cannot be relied upon to read past the first page of
a petition for rehearing”). As a result, there is no indica­
tion that there were any extraordinary circumstances here
that called for the court to revisit an argument sua sponte
that it already explicitly rejected.
   Finally, this case presents an additional issue not pre­
sent in Bell. In refusing to issue the mandate, the Ninth
Circuit panel relied heavily upon Beardslee v. Brown, 393
F. 3d 899, 901 (CA9 2004) (per curiam), Beardslee, which
precedes our Bell decision by more than six months, as­
serts the Ninth Circuit’s inherent authority to withhold a
mandate. See App. to Pet. for Cert. A–3 to A–4, 2013 WL
791610, *1. But Beardslee was based on the Sixth Cir­
cuit’s decision in Bell, which we reversed. See Beardslee,
supra, at 901 (citing Thompson v. Bell, 373 F. 3d 688, 691–
692 (2004)). That opinion, thus, provides no support for
the Ninth Circuit’s decision.
   In light of the foregoing, we hold that the Ninth Circuit
abused its discretion when it neglected to issue its man­
date. The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted. The
Ninth Circuit’s judgment is reversed, the stay of execution
8                     RYAN v. SCHAD

                        Per Curiam

is vacated, and the case is remanded with instructions to
issue the mandate immediately and without any further
proceedings.
                                         It is so ordered.